Citation Nr: 1539829	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an additional nonservice-connected death burial allowance.


REPRESENTATION

Appellant represented by:	Donna Makowski, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

	

INTRODUCTION

The Veteran had active service from August 1964 to May 1967.  He died in February 2006.  The appellant is the surviving daughter.  The appellee is the surviving girlfriend.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the appellant's claim for entitlement to nonservice-connected death burial allowance.  Subsequently, in a December 2007 statement of the case (SOC), it was determined that the amount payable to the appellant was $955.07, which represents the proportionate share of burial benefits due to the appellant.  As the SOC disallowed the appellant's claim for the full burial benefits and determined that the appellee was entitled to a proportionate amount of burial benefits ($534.93), this is a simultaneously contested claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In August 2010, the Board remanded the appeal and directed the AOJ to provide a copy of the supplemental statement of the case (SSOC) to both parties of this simultaneously contested claim after sending corrective notice of the evidence needed to establish entitlement to nonservice-connected death burial allowance and providing notice to the appellee of the content of the January 2008 substantive appeal filed by the appellant.  Pursuant to the Board's remand directives, the AOJ provided notice of the evidence needed to establish entitlement to nonservice-connected death burial benefits to both parties of the simultaneously contested claim in June 2013.  The June 2013 notice letter to the appellee included notice of the content of the substantive appeal filed by the appellant; however, the July 2015 SSOC for the appellant was sent to an incorrect mailing address and returned to the AOJ by the post office.  The AOJ inadvertently used the zip code for the appellee (i.e., the zip code ending with digits "41") rather than the zip code for the appellant (i.e., the zip code ending with digits "27") when addressing the SSOC to the appellant.  A copy of the July 2015 SSOC was not sent to the attorney.  For these reasons, another remand is necessary.  See 38 C.F.R. § 19.31 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

The record further shows that only the appellant was provided with a copy of the June 2006 decision.  Because this is a simultaneously contested claim, special procedural regulations are applicable.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  In consideration thereof, the Board finds that a copy should be provided to the appellee on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a copy of the July 2015 SSOC to the appellant's correct mailing address (i.e., using the zip code ending with digits "27") and to the attorney.  Allow an appropriate period for response.  

2.  Send a copy of the June 2006 decision to the appellee's mailing address.  

3.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




